COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Joe H. Martinez v. The State of Texas

Appellate case number:    01-11-00904-CR

Trial court case number: 1289655

Trial court:              263rd District Court of Harris County

      A supplemental clerk’s record that complies with our Order of Abatement has been filed.
Accordingly, the appeal is reinstated.

       The record is complete, the briefs have been filed, and the case is set at issue.

       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court


Date: August 16, 2012